Citation Nr: 0823592	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  01-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left (minor) ulna with post-traumatic arthritis of 
the left elbow, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

Clarification of issue on appeal

Historically, the Board notes that in an August 1976 rating 
decision the RO granted service connection for "amputation, 
fourth and fifth fingers, left hand with sensory deficit, 
left hand" assigned a 30 percent evaluation under Diagnostic 
Codes (DCs) 8516-5151-8512.  The RO also awarded service 
connection for "residuals, fracture left ulna with scarring 
of left elbow," evaluated as 10 percent disabling under DC 
7805.  In August 1994, this part of the award was 
recharacterized as "residuals, fracture left ulna with 
scarring and post traumatic arthritis of the left elbow"; 
the 10 percent rating remained unchanged but the DC under 
which the disability was evaluated was changed to 5010-5003.  
In February 1995, the RO denied a rating in excess of 10 
percent for the service-connected residuals of fracture of 
the left ulna with scarring and post traumatic arthritis of 
the left elbow.  The veteran perfected an appeal of this 
decision.  

In March 1997, the disability rating for the left ulna 
fracture residuals was increased to 20 percent under DC 5010-
5003.  

In a September 1997 remand, the Board instructed the RO to 
provide the veteran appropriate VA examinations and consider 
any neurological symptomatology and scarring in evaluating 
the left ulna fracture residuals.  

Subsequently, in a June 1998 rating decision, the RO 
recharacterized the service-connected left ulna fracture 
residuals as follows: status post transposition of left ulna 
nerve with severe ulnar neuropathy, rated 30 percent (DC 
8516); residuals of fracture of left ulna with post traumatic 
arthritis of the left elbow, rated 20 percent (DC 5010-5206); 
and scarring of left elbow, rated 10 percent (DC 7804).  The 
RO also evaluated amputation of the ring and little fingers 
of the left hand as 20 percent disabling under DC 5151.  The 
combined disability rating was 60 percent.  

A June 1998 Conference Report noted that the veteran's 
representative would contact him to determine whether the 
decision assigning a separate evaluation for left ulnar 
neuropathy satisfied his appeal.  Therefore, over two years 
pasted without contact from either the veteran or his 
representative regarding this matter.  

In an October 2000 statement, the veteran's representative 
stated:

It is requested that the claim of the 
above-captioned veteran be reviewed in 
order to determine the feasibility of 
granting an increased compensable 
evaluation for the veteran's service-
connected residuals of fracture left ulna 
and post-traumatic arthritis of left 
elbow in accordance with 38 C.F.R. 4.71, 
DC 5010-5206.

The veteran contends that the symptoms of 
his service-connected left elbow have 
increased in severity since the last VA 
examination of 3-2-98. 

Therefore, it is requested that 
consideration be given to the scheduling 
of a comprehensive VA examination 
(pursuant to Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992)) to 
determine the current level of severity.  

It is clear from the veteran's prolonged silence following 
the June 1998 rating decision as well as a plain reading of 
the October 2000 statement that the veteran was satisfied 
with the actions taken in the June 1998 decision.  Therefore, 
the Board finds that the ratings assigned by the June 1998 
rating decision constituted a full grant of the benefits 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board construes the representative's October 2000 
statement as the RO did - as a claim for increased rating for 
residuals of fracture of the left ulna with post-traumatic 
arthritis of the left elbow under DC 5010-5206.  The Board, 
however, does not construe the statement as seeking higher 
ratings for the neurological and scar aspects of the 
veteran's overall service-connected disability.  The October 
2000 statement was very clear that the veteran was only 
seeking a higher rating for the service-connected disability 
evaluated under "DC 5010-5206."  The Board further notes 
that in his December 2000 notice of disagreement, the 
representative noted: 

The veteran maintains an increased 
evaluation is warranted pursuant to 38 
CFR 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21 
and 4.71, Diagnostic Code 5207, currently 
evaluated under Diagnostic Code 5206."  

We would also argue that the VA 
examination of 10-31-00 was inadequate 
for rating purposes pursuant to 38 CFR 
4.70, as it did not properly address the 
issue of limited extension of the elbow 
or painful motion pursuant to 38 CFR 
4.59.

The Board finds such argument further evidence that the 
veteran has limited his claim to a higher rating under 
"5010-5206" based on limitation of motion.  

In September 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development, and again in April 2006 to complete 
the instructions of the 2004 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.



Additional matters

As noted by the Board in the 2004 and 2006 remands, the 
veteran raised the issues of entitlement to service 
connection for retained foreign bodies in the left elbow, 
entitlement to hypertension secondary to multiple left arm 
disorders, and entitlement to service connection for 
depression secondary to multiple left arm disorders.  The 
Board referred the above matters to the RO for appropriate 
action.  There is no indication that the RO has undertaken 
any action with respect to the above claims.

Documentation added to the claims file during the most recent 
remand also suggests that the veteran submitted an informal 
claim for a temporary 100 percent rating based on the 
surgical procedure to remove foreign bodies from the left 
elbow.  See 38 C.F.R. § 3.157 (2007).  The November 2007 
Supplemental Statement of the Case commented on the procedure 
as part of the readjudication of the veteran's current claim, 
but that did not constitute an adjudication of whether the 
symptomatology or residuals thereof are service connected.

Thus, all of the claims referenced above are again referred 
to the RO for appropriate and expeditious action, as the 
Board does not have jurisdiction of them.  See 38 C.F.R. § 
20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

The Board received additional evidence from the RO in April 
2008.  Review of the documents reveal that they are 
duplicative of evidence already in the claims file, and the 
RO forwarded them for association with the claims file, as 
they were discovered in another claims file.  Thus, there is 
no necessity to either seek a waiver of initial RO review and 
consideration of the information from the veteran or remand 
the appeal for RO consideration of the information, and the 
Board may proceed with appellate review of the case.  See 
38 C.F.R. § 20.1304 (2007).




FINDING OF FACT

The veteran's service-connected left ulna disability is not 
manifested by elbow limitation of motion on flexion to 55 
degrees or less or limitation of motion on extension to 100 
degrees or more.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a fractured left (minor) ulna with post-
traumatic arthritis of the left elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 
5010, 5206, 5207 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

While a September 2004 AMC letter issued pursuant to the 
Board's remand fully informed the veteran of the general 
evidence needed to support his claim, VA's duty to assist 
him, and how that duty was apportioned between the veteran 
and VA, it did not include notice of how disability ratings 
and effective dates are assigned, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), or the specific rating 
criteria for the veteran's left hand disability.  A May 2006 
AMC letter issued pursuant to April 2006 remand, included 
notice of how disability ratings and effective dates are 
assigned, and notice of the Vasquez factors, except for the 
specific rating criteria.  Nonetheless, in light of the fact 
the veteran had previously been provided with the rating 
decision, Statement of the Case, and multiple Supplemental 
Statements of the Case, the Board finds a reasonable person 
would have been aware of the applicable criteria.  Thus, the 
Board finds the May 2006 letter provided VCAA-compliant 
notice to the veteran, and the readjudication of the claim 
conducted in the November 2007 Supplemental Statement of the 
Case cured any timing-of-notice error and rendered it non-
prejudicial.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board notes VA outpatient orthopedic treatment records to 
the effect the veteran was receiving treatment in the 
community, but no private records are associated with the 
claims file.  Nonetheless, the VCAA notice letters noted 
above specifically informed him that the RO would obtain any 
private records he identified and provided VA Forms 21-4142 
for him to complete and return as authorization for the RO to 
request any records identified.  The sole Form 21-4142 
returned by the veteran in response to the VCAA notice only 
identified the VA medical facilities where he was treated.  
Further, in his May 2006 response to the May 2006 RO VCAA 
letter, he noted he had no further evidence to identify or 
submit.  Thus, the Board finds no basis to remand this appeal 
again for further development.  See 38 C.F.R. § 3.159(c).

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, as he was provided the 
opportunity to present pertinent evidence and testimony.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Historically, the veteran sustained his left arm and hand 
injury in active service in 1973, when his left hand was 
caught in a winch.  Following his separation from active 
service and submission of an application for VA benefits, an 
August 1976 rating decision granted service connection for 
amputation, fourth and fifth fingers of the left hand, with 
sensory deficit, and for residuals of fracture of the left 
ulna, with scarring.  The RO received his current claim for 
an increase in October 2000.



Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  In the instant case, 
the examination reports note the veteran is right handed, 
which means that his left hand is the non-dominant or minor 
extremity.  See 38 C.F.R. § 4.69.

The veteran's service-connected left ulna disability is 
evaluated as 20 percent disabling under DCs 5010-5206.  The 
Rating Schedule provides that traumatic and degenerative 
arthritis, substantiated by X-ray findings, is rated on the 
basis of limitation of motion of the affected joint or joints 
involved.  38 C.F.R. §§ 4.71a, DCs 5003, 5010.

Under DC 5206 for limitation of flexion of the minor forearm, 
flexion limited to 90 or 70 degrees warrants a 20 percent 
evaluation; flexion limited to 55 degrees warrants a 30 
percent evaluation; and flexion limited to 45 degrees 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5206.

Under DC 5207 for limitation of extension of the minor 
forearm, extension limited to 75 or 90 degrees warrants a 20 
percent evaluation; extension limited to 100 degrees warrants 
a 30 percent evaluation; and extension limited to 110 degrees 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5207.

Normal range of motion for the elbow is 0 to 145 degrees; for 
the forearm: on pronation, 0 to 80 degrees, and on 
supination, 0 to 85 degrees; for the wrist: dorsiflexion, 0 
to 70 degrees, and palmar flexion, 0 to 80 degrees; ulnar 
deviation, 0 to 45 degrees, and radial deviation, 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.



Analysis

Upon review of the evidence, the Board finds that the 
veteran's left ulnar disability does not warrant a higher 
rating.  While the October 2000 VA examination noted that 
range of motion of the veteran's left elbow was "decreased 
in full extension" it did not provide a measurement in 
degrees.  Therefore, the Board is unable to find that forearm 
extension was limited to 100 degrees, as would be required 
for a 30 percent rating under DC 5207.  The Board does note, 
however, that the examination found that the veteran had full 
flexion of the elbow.  

Likewise, in reviewing subsequent evidence, the Board is 
unable to identify any findings showing range of motion of 
the left elbow/forearm limited to such an extent as to 
warrant a higher rating under either DC 5206 or 5207.  VA 
examination in January 2004 showed that the veteran had -5 
degrees of full extension of his left elbow and flexion to 
135 degrees.  A February 2005 VA examination revealed left 
elbow flexion to 110 degrees and full extension of the elbow 
limited by 15 degrees.  On the most recent VA examination in 
October 2007, it was noted that the "left elbow has a 20-
degree flexion contracture and has further flexion to 125/145 
degrees.  In maximum extension, it is in 15 degrees of 
valgus."  

To reiterate, for the veteran to warrant a higher rating for 
the service-connected left elbow disability, limitation of 
motion on flexion would have to be to 55 degrees, or to 100 
degrees on extension.  38 C.F.R. § 4.71a, DCs 5206, 5207.  
This is simply not shown by the evidence.  

The Board has also considered whether it would be more 
beneficial for the veteran to have his service-connected left 
ulna disability rated under any of the DCs addressing 
musculoskeletal disability of the left upper extremity (DCs 
5205 through 5214).  (Of course, separate ratings under both 
sets of rating criteria cannot be assigned because such 
action would violate VA's prohibition against pyramiding, 38 
C.F.R. § 4.14.)  However, the Board has determined that doing 
so would result in no benefit to the veteran because his 
symptomatology does not warrant a rating higher than 20 
percent under any of those DCs, insofar as there is no 
evidence of ankylosis of any part of the left upper 
extremity; impairments of the elbow such as flail joint or 
joint fracture, with marked cubitus varus or cubitus valgus 
deformity, or ununited fracture of the head of the radius; or 
impairments of the ulna or radius manifested by at least 
nonunion.  Upon review, the Board notes that while the 
veteran is service connected for residuals of an ulna 
fracture, there is no evidence of pathology involving the 
ulna.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's left ulna disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
October 2007 VA examiner specifically stated that all motions 
of the left elbow, left forearm, left wrist and left hand 
were repeated several times with no change in either the 
range of motion or in terms of discomfort including increased 
resistance by the examiner.  Therefore, although it has no 
reason to doubt that the veteran's left ulna disability is 
productive of pain, the Board is unable to identify any 
clinical findings which would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Thus, the Board finds that the veteran's left arm disability 
more nearly approximates the current 20 percent rating for 
limitation of motion, and that it has manifested at that rate 
throughout the entire appeal period.  38 C.F.R. § 4.1, 4.3, 
4.7, 4.40,. 4.45, 4.59, 4.71a, DCs 5206, 5207.


ORDER

Entitlement to a rating higher than 20 percent for residuals 
of a fractured left (minor) ulna with post-traumatic 
arthritis of the left elbow is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


